DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5, 6, 13, and 17 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Pentz in view of Edwards does not teach “historical usage information for the client device associated with previous connections of one or more peripheral devices to the client device” of claim 1, the Examiner respectfully disagrees. 

Pentz discloses a USB client (Fig. 1, 104, Host Device) that detects a USB device (Fig. 1, 102) and determines if the USB device was previously connected to the host device (Fig. 2, 204, determine whether the USB device has previously been authenticated). Pentz further discloses that a trust level is granted to the USB device after calculating a risk factor based on historical use data (Fig. 3, 308, Determine whether the USB device is an authorized device). While Applicant argues that Pentz does not disclose that the historical use data does not include information for the client device associated with previous connections of one or more peripheral devices to the client device, Pentz further discloses that information from previous connections of the peripheral devices is stored in a database (Col. 9, Lines 8-13, Comparison of the sensed behavioral characteristics with the stored behavioral data may be performed in any suitable way.  The result of the comparison may be obtained at act 306, and may provide an indication of the degree to which the sensed behavioral characteristics are similar to the stored behavioral data) and used to determine the trust level grant (Col. 7, Lines 54-56, Behavior database 114 may include a list of behavioral characteristics that have been received from USB devices previously connected to the host device 104). Thus, Pentz does disclose historical usage information from previous connections of peripheral devices being used in the device profile. 

Applicant’s arguments with respect to claim(s) 1 limitation “environmental information for the client device including location information of the client device at a time that the connection of the peripheral device is detected” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pentz (US 10169567) in view of Edwards (US 2016/0182539) in further view of Dabbiere (US 2013/0304641).

Regarding claim 1, Pentz teaches a method, comprising: detecting a connection (Fig. 3 Flowchart of Fig. 1 USB System Diagram, 302, Sense a plurality of behavioral characteristics of the USB device) of a peripheral device (Fig. 1 USB System Diagram, 102, USB Peripheral Device) with an externally accessible port (Fig. 1, 106, USB interface) of a client device (Fig. 1, 104, USB Host Device); receiving, from the peripheral device via the detected connection (Fig. 3, 302; Col. 8, Lines 33-39, Routine 300 may be executed by fingerprint generator/detector 110.  Routine 300 may begin at act 302, in which a plurality of behavioral characteristics of the USB device are sensed.  In some embodiments, sensing of a behavioral characteristic may include measuring a characteristic of one or more signals sent to the host by the USB device), peripheral device data including one or more indicators associated with features of the peripheral device (Col. 8, Lines 51-54, sensing a characteristic may include counting the number of events that occurred as part of a particular operation, such as the steps involved in an enumeration process, a read/write operation); determining a risk factor for the peripheral device (Fig. 3, 306, Obtain a value indicative of a degree of similarity between the sensed plurality of behavioral characteristics and the data) based on the one or more indicators received from the peripheral device (Col. 9, Lines 26-32, a comparison of a measurement may be performed against a Gaussian distribution representing the probability density that a certain type of behavior is a match.  Specifically, if the measurement falls within a predefined range of the Gaussian distribution that is deemed safe (e.g., within one, two, or three standard deviations), authorization may be granted) and a device profile, the device profile including historical usage information for the client device associated with previous connections of one or more peripheral devices to the client device (Fig. 3, 304, Compare sensed plurality of behavioral characteristics with data associated with the USB device; Col. 7, Lines 54-56, Behavior database 114 may include a list of behavioral characteristics that have been received from USB devices previously connected to the host device 104); and granting a level of trust to the peripheral device based on the determined risk factor (Fig. 3, 308, Determine whether the USB device is an authorized device; Col. 9, Lines 47-54, At act 308, fingerprint generator/detector 110 may determine whether the USB device is an authorized device based on the result obtained from the comparison… the result of the comparison (e.g., the correlation) may be compared to a predefined threshold to determine whether the sensed behavioral characteristic and the stored behavioral data are sufficiently similar to grant an authorization).
Pentz discloses a USB client that detects a USB device and determines a trust level to grant the USB device after calculating a risk factor based on historical use data. Pentz does not explicitly disclose that environmental data is also used to calculate the risk factor.
Edwards determining a risk factor for the peripheral device (Fig. 2, 216, Data going to and from the peripheral device is monitored) based on the one or more indicators received from the peripheral device (Fig. 2, 220, Does the determined type match the peripheral identification) and a device profile including environmental information for the client device (Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Edwards and include 
One of ordinary skill in the art would be motivated to make the modifications in order to allow additional layers of security for the host system, thus preventing malicious software from peripherals from infecting the host (See Edwards: Paragraphs 0002, 0003, & 0020) and further enhancing the effective data communications by only allowing a single device to be connected (See Edwards: Paragraph 0026). 
Pentz teaches determining a trust level for a USB device connected to a USB host based on historical information. Edwards teaches using environmental information to determine a risk factor of the device. Neither Pentz nor Edwards teach wherein the environmental information comprises location information of the client device at a time that the connection of the peripheral device is detected.
Dabbiere teaches determining a risk factor for the peripheral device based on the one or more indicators received from a device profile (Paragraph 0034, authorization procedure may, for example, involve authenticating the host device(s), e.g., user device(s), and/or peripheral device(s) and/or determining whether causing a given responsive action to be performed is authorized, e.g., by one or more compliance rules), the device profile including: the environmental information comprises location information of the client device (Fig. 1, 150, User Device; Paragraph 0029, control access to peripheral devices by host devices, e.g., user devices, via the application of one or more (e.g., at least one) compliance rules.  These compliance rules may, for example, restrict and/or allow access based on any number of conditions, such as a user device's location) at a time that the connection of the peripheral Fig. 1, 190, Peripheral Device; Paragraph 0038, peripheral device(s) 190 may comprise a printer, scanner, mouse, keyboard, external hard drive, sensor, camera, speaker system) is detected (Paragraph 0042, Attempts by the host device(s), e.g., user device(s) 150, to perform certain functionality, such as accessing a peripheral device 190 directly or via the network 140, performing a responsive action or the like, may require the host device to be in compliance with one or more of the compliance rules).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Dabbiere and include location information of the client device connected to the peripheral device (See Dabbiere: Paragraph 0049, host device(s), peripheral device(s), compliance server 130, and/or resource server 110 may connect with the network 140 via wired means such as Ethernet, USB (Universal Serial Bus)) in the environmental parameters of Pentz in view of Edwards.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent the client device from accessing devices within unsafe geographic zones, thus ensuring the security of the client from access by malevolent entities (See Dabbiere: Paragraph 0078).

Regarding claim 3, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 1. Pentz further teaches wherein receiving the peripheral device data comprises receiving an indication of a device-type (Col. 7, Lines 41-46, Descriptor data may include data that exchanged with a USB device during an enumeration process (the process in which a newly inserted device is configured for its normal operations).  Examples of descriptor data include, but are not limited to, serial numbers, product IDs and manufacturer IDs) for the peripheral Col. 9, Lines 41-45, the devices may be classified based on their type (e.g., mass storage, mouse, keyboard, etc.), manufacturer, model, serial number and/or according to other methods classification).

Regarding claim 4, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 3. Pentz further teaches wherein determining the risk factor includes: identifying one or more input capabilities for the device type corresponding to the received indication (Col. 6, Lines 1-8, the timing of the sequence generated in response to a mouse click or motion may be used as a behavioral characteristic.  When a mouse button is clicked, the hardware and firmware internal to the mouse generate a set of signals intended to cause the host computer to perform a certain operation, such as opening a window or selecting an item from a drop-down menu); and determining the risk factor based on the identified one or more input capabilities for the device type (Col. 6, Lines 8-11, The timing with which these signals are generated and transmitted may depend on the specific hardware and firmware used in the mouse, and may be used to construct a fingerprint for the mouse).

Regarding claim 5, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 1. Pentz does not explicitly teach environmental information used for determining a risk factor.
Edwards teaches wherein the environmental information additionally includes one or more of: an indication of a presence or absence of one or more known wireless devices within a proximity of the client device at the time that the connection of the peripheral device is Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Edwards and include environmental detection in the authentication detector of Pentz to detect if a peripheral is already connected.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow additional layers of security for the host system, thus preventing malicious software from peripherals from infecting the host (See Paragraphs 0002, 0003, & 0020). 

Regarding claim 6, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 1. Pentz further teaches wherein the historical usage information includes one or more of: an indication that the peripheral device has not previously been connected to the client device; an indication that the peripheral device has connected to one or more similar peripheral devices as the peripheral device; a historical pattern of previously detected connections between the client device and one or more peripheral devices; or an indication of Fig. 2, 204, Determine whether the device has previously been authenticated; Col. 8, Lines 11-15, If it is determined that the device has not been previously authenticated, routine 200 may proceed to act 208, in which a new fingerprint may be generated based on behavioral characteristics of the USB device).

Regarding claim 7, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 1. Pentz teaches the method further comprising: determining that the risk factor is less than a threshold risk factor associated with a threshold risk that the peripheral device is a malicious device (Col. 9, Lines 26-32, a comparison of a measurement may be performed against a Gaussian distribution representing the probability density that a certain type of behavior is a match.  Specifically, if the measurement falls within a predefined range of the Gaussian distribution that is deemed safe (e.g., within one, two, or three standard deviations), authorization may be granted), and wherein granting the level of trust to the peripheral device comprises enumerating the peripheral device on the client device based on determining that the risk factor is less than the threshold risk factor (Col. 8, Lines 51-54, sensing a characteristic may include counting the number of events that occurred as part of a particular operation, such as the steps involved in an enumeration process; i.e. enumeration is part of the threshold determination).

Regarding claim 8, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 1. Pentz further teaches the method further comprising: determining that the risk factor Col. 8, Lines 27-30, when a USB device is received at act 202, routine 200 may directly proceed to act 206.  In some such embodiments, if fingerprint verification fails, routine 200 may then proceed to act 208); and in response to determining that the risk factor is greater than the threshold risk factor, providing an interface prompt via a graphical user interface of the client device (Col. 15, Lines 61-64, FIG. 8, a computing device may additionally have one or more components and peripherals, including input and output devices.  These devices can be used, among other things, to present a user interface) indicating a risk associated with establishing a trusted connection with the peripheral device, wherein the interface prompt includes one or more selectable options associated with granting the level of trust to the peripheral device (Col. 8, Lines 12-23, routine 200 may proceed to act 208, in which a new fingerprint may be generated based on behavioral characteristics of the USB device.  It should be appreciated that, in some embodiments, generation of the fingerprint may be initiated when approval from the user is received.  Accordingly, in some embodiments, host device 104 may solicit the user to specify whether the USB device can be considered safe.  Once the user has confirmed that the USB device is safe, for example because the USB device is brand new or because the user is certain that the device has never been used by anyone else, generation of a new fingerprint may be performed).

Regarding claim 9, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 8. Pentz further teaches detecting a user selection of a selectable option from the one or more selectable options provided within the interface prompt indicating a preference to Fig. 2, 208, Constructing fingerprint; Col. 4, Lines 63-66, if the USB device is deemed safe by the user (e.g., it is a brand new device or has otherwise not been exposed to potential USB malware or tampering), the host device may give the user the option to create and add the device fingerprint to the whitelist.  The device fingerprint may be constructed by aggregating multiple timing characteristics of the device), and wherein granting the level of trust to the peripheral device comprises enumerating the peripheral device on the client device based on detecting the user selection of the selectable option provided within the interface prompt (Col. 5, Lines 28-34, timing characteristics may be sensed during an enumeration process (the process in which a newly inserted device is configured for its normal operations).  An enumeration process involves a set of requests (and optionally other types of signals used for establishing proper operations of the USB device) that are provided to the USB device upon being plugged into the host USB interface). 

Regarding claim 10, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 8. Pentz further teaches detecting a user selection of a selectable option from the one or more selectable options provided within the interface prompt indicating a preference to prevent a trusted relationship with the peripheral device, and wherein granting the level of trust to the peripheral device comprises disabling further communication from the peripheral device to the client device based on detecting the user selection of the selectable option provided within the interface prompt (Col. 8, Lines 16-19, generation of the fingerprint may be initiated when approval from the user is received.  Accordingly, in some embodiments, host device 104 may solicit the user to specify whether the USB device can be considered safe; i.e. user can determine that device is not approved for fingerprint verification). 

Regarding claim 13, Pentz teaches a system, comprising: one or more processors (Fig. 8 System Diagram of Figure 1, 802, Processor); memory in electronic communication with the one or more processors (Fig. 8, 806, Computer readable media); and instructions stored in the memory, the instructions being executable by the one or more processors to: detect a connection (Fig. 3 Flowchart of Fig. 1 USB System Diagram, 302, Sense a plurality of behavioral characteristics of the USB device) of a peripheral device (Fig. 1 USB System Diagram, 102, USB Peripheral Device) with an externally accessible port (Fig. 1, 106, USB interface) of a client device (Fig. 1, 104, USB Host Device); receive, from the peripheral device via the detected connection (Fig. 3, 302; Col. 8, Lines 33-39, Routine 300 may be executed by fingerprint generator/detector 110.  Routine 300 may begin at act 302, in which a plurality of behavioral characteristics of the USB device are sensed.  In some embodiments, sensing of a behavioral characteristic may include measuring a characteristic of one or more signals sent to the host by the USB device), peripheral device data including one or more indicators associated with features of the peripheral device (Col. 8, Lines 51-54, sensing a characteristic may include counting the number of events that occurred as part of a particular operation, such as the steps involved in an enumeration process, a read/write operation); determine a risk factor for the peripheral device (Fig. 3, 306, Obtain a value indicative of a degree of similarity between the sensed plurality of behavioral characteristics and the data) based on the one or more indicators received from the peripheral device (Col. 9, Lines 26-32, a comparison of a measurement may be performed against a Gaussian distribution representing the probability density that a certain type of behavior is a match.  Specifically, if the measurement falls within a predefined range of the Gaussian distribution that is deemed safe (e.g., within one, two, or three standard deviations), authorization may be granted) and a device profile including historical usage information for the client device associated with previous connections of one or more peripheral devices to the client device (Fig. 3, 304, Compare sensed plurality of behavioral characteristics with data associated with the USB device; Col. 7, Lines 54-56, Behavior database 114 may include a list of behavioral characteristics that have been received from USB devices previously connected to the host device 104); and grant a level of trust to the peripheral device based on the determined risk factor (Fig. 3, 308, Determine whether the USB device is an authorized device; Col. 9, Lines 47-54, At act 308, fingerprint generator/detector 110 may determine whether the USB device is an authorized device based on the result obtained from the comparison… the result of the comparison (e.g., the correlation) may be compared to a predefined threshold to determine whether the sensed behavioral characteristic and the stored behavioral data are sufficiently similar to grant an authorization).
Pentz discloses a USB client that detects a USB device and determines a trust level to grant the USB device after calculating a risk factor based on historical use data. Pentz does not explicitly disclose that environmental data is also used to calculate the risk factor.
Edwards determine a risk factor for the peripheral device (Fig. 2, 216, Data going to and from the peripheral device is monitored) based on the one or more indicators received from the peripheral device (Fig. 2, 220, Does the determined type match the peripheral identification) and a device profile including environmental information for the client device (Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Edwards and include environmental detection in the authentication detector of Pentz to detect if a peripheral is already connected.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow additional layers of security for the host system, thus preventing malicious software from peripherals from infecting the host (See Paragraphs 0002, 0003, & 0020) and further enhancing the effective data communications by only allowing a single device to be connected (See Edwards: Paragraph 0026). 
Pentz teaches determining a trust level for a USB device connected to a USB host based on historical information. Edwards teaches using environmental information to determine a risk factor of the device. Neither Pentz nor Edwards teach wherein the environmental information comprises location information of the client device at a time that the connection of the peripheral device is detected.
Paragraph 0034, authorization procedure may, for example, involve authenticating the host device(s), e.g., user device(s), and/or peripheral device(s) and/or determining whether causing a given responsive action to be performed is authorized, e.g., by one or more compliance rules), the device profile including: the environmental information comprises location information of the client device (Fig. 1, 150, User Device; Paragraph 0029, control access to peripheral devices by host devices, e.g., user devices, via the application of one or more (e.g., at least one) compliance rules.  These compliance rules may, for example, restrict and/or allow access based on any number of conditions, such as a user device's location) at a time that the connection of the peripheral device (Fig. 1, 190, Peripheral Device; Paragraph 0038, peripheral device(s) 190 may comprise a printer, scanner, mouse, keyboard, external hard drive, sensor, camera, speaker system) is detected (Paragraph 0042, Attempts by the host device(s), e.g., user device(s) 150, to perform certain functionality, such as accessing a peripheral device 190 directly or via the network 140, performing a responsive action or the like, may require the host device to be in compliance with one or more of the compliance rules).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dabbiere and include location information of the client device connected to the peripheral device (See Dabbiere: Paragraph 0049, host device(s), peripheral device(s), compliance server 130, and/or resource server 110 may connect with the network 140 via wired means such as Ethernet, USB (Universal Serial Bus)) in the environmental parameters of Pentz in view of Edwards.   
See Dabbiere: Paragraph 0078).

Regarding claim 14, the combination of Pentz/Edwards/Dabbiere teaches the system of claim 13. Pentz further teaches wherein receiving the peripheral device data comprises receiving an indication of device-type for the peripheral data (Col. 7, Lines 41-46, Descriptor data may include data that exchanged with a USB device during an enumeration process (the process in which a newly inserted device is configured for its normal operations).  Examples of descriptor data include, but are not limited to, serial numbers, product IDs and manufacturer IDs… Col. 9, Lines 41-45, the devices may be classified based on their type (e.g., mass storage, mouse, keyboard, etc.), manufacturer, model, serial number and/or according to other methods classification), and wherein determining the risk factor includes: identifying one or more input capabilities for the device type corresponding to the received indication (Col. 6, Lines 1-8, the timing of the sequence generated in response to a mouse click or motion may be used as a behavioral characteristic.  When a mouse button is clicked, the hardware and firmware internal to the mouse generate a set of signals intended to cause the host computer to perform a certain operation, such as opening a window or selecting an item from a drop-down menu); and determining the risk factor based on the identified one or more input capabilities for the device type (Col. 6, Lines 8-11, The timing with which these signals are generated and transmitted may depend on the specific hardware and firmware used in the mouse, and may be used to construct a fingerprint for the mouse).

Regarding claim 15, the combination of Pentz/Edwards/Dabbiere teaches the system of claim 13. Pentz further teaches the system further comprising instructions being executable by the one or more processors to: determine that the risk factor is greater than a threshold risk factor associated with a threshold risk that the peripheral device is a malicious device (Col. 8, Lines 27-30, when a USB device is received at act 202, routine 200 may directly proceed to act 206.  In some such embodiments, if fingerprint verification fails, routine 200 may then proceed to act 208); and in response to determining that the risk factor is greater than the threshold risk factor, providing an interface prompt via a graphical user interface of the client device (Col. 15, Lines 61-64, FIG. 8, a computing device may additionally have one or more components and peripherals, including input and output devices.  These devices can be used, among other things, to present a user interface) indicating a risk associated with establishing a trusted connection with the peripheral device, wherein the interface prompt includes one or more selectable options associated with granting the level of trust to the peripheral device (Col. 8, Lines 12-23, routine 200 may proceed to act 208, in which a new fingerprint may be generated based on behavioral characteristics of the USB device.  It should be appreciated that, in some embodiments, generation of the fingerprint may be initiated when approval from the user is received.  Accordingly, in some embodiments, host device 104 may solicit the user to specify whether the USB device can be considered safe.  Once the user has confirmed that the USB device is safe, for example because the USB device is brand new or because the user is certain that the device has never been used by anyone else, generation of a new fingerprint may be performed); and detect a user selection of a selectable option from the one Fig. 2, 208, Constructing fingerprint; Col. 4, Lines 63-66, if the USB device is deemed safe by the user (e.g., it is a brand new device or has otherwise not been exposed to potential USB malware or tampering), the host device may give the user the option to create and add the device fingerprint to the whitelist.  The device fingerprint may be constructed by aggregating multiple timing characteristics of the device), and wherein granting the level of trust to the peripheral device comprises enumerating the peripheral device on the client device based on detecting the user selection of the selectable option provided within the interface prompt (Col. 5, Lines 28-34, timing characteristics may be sensed during an enumeration process (the process in which a newly inserted device is configured for its normal operations).  An enumeration process involves a set of requests (and optionally other types of signals used for establishing proper operations of the USB device) that are provided to the USB device upon being plugged into the host USB interface). 

Regarding claim 16, the combination of Pentz/Edwards/Dabbiere teaches the system of claim 13. Pentz further teaches the system further comprising instructions being executable by the one or more processors to: determine that the risk factor is greater than a threshold risk factor associated with a threshold risk that the peripheral device is a malicious device (Col. 8, Lines 27-30, when a USB device is received at act 202, routine 200 may directly proceed to act 206.  In some such embodiments, if fingerprint verification fails, routine 200 may then proceed to act 208); and in response to determining that the risk factor is greater than the Col. 15, Lines 61-64, FIG. 8, a computing device may additionally have one or more components and peripherals, including input and output devices.  These devices can be used, among other things, to present a user interface) indicating a risk associated with establishing a trusted connection with the peripheral device, wherein the interface prompt includes one or more selectable options associated with granting the level of trust to the peripheral device (Col. 8, Lines 12-23, routine 200 may proceed to act 208, in which a new fingerprint may be generated based on behavioral characteristics of the USB device.  It should be appreciated that, in some embodiments, generation of the fingerprint may be initiated when approval from the user is received.  Accordingly, in some embodiments, host device 104 may solicit the user to specify whether the USB device can be considered safe.  Once the user has confirmed that the USB device is safe, for example because the USB device is brand new or because the user is certain that the device has never been used by anyone else, generation of a new fingerprint may be performed); and detect a user selection of a selectable option from the one or more selectable options provided within the interface prompt indicating a preference to prevent a trusted relationship with the peripheral device, and wherein granting the level of trust to the peripheral device comprises disabling further communication from the peripheral device to the client device based on detecting the user selection of the selectable option provided within the interface prompt (Col. 8, Lines 16-19, generation of the fingerprint may be initiated when approval from the user is received.  Accordingly, in some embodiments, host device 104 may solicit the user to specify whether the USB device can be considered safe; i.e. user can determine that device is not approved for fingerprint verification). 

Regarding claim 17, Pentz teaches a non-transitory computer-readable medium storing instructions thereon that, when executed by one or more processors (Fig. 8, 802, Processor & 806 Media), causes a client device to: detect a connection (Fig. 3 Flowchart of Fig. 1 USB System Diagram, 302, Sense a plurality of behavioral characteristics of the USB device) of a peripheral device (Fig. 1 USB System Diagram, 102, USB Peripheral Device) with an externally accessible port (Fig. 1, 106, USB interface) of a client device (Fig. 1, 104, USB Host Device); receive, from the peripheral device via the detected connection (Fig. 3, 302; Col. 8, Lines 33-39, Routine 300 may be executed by fingerprint generator/detector 110.  Routine 300 may begin at act 302, in which a plurality of behavioral characteristics of the USB device are sensed.  In some embodiments, sensing of a behavioral characteristic may include measuring a characteristic of one or more signals sent to the host by the USB device), peripheral device data including one or more indicators associated with features of the peripheral device (Col. 8, Lines 51-54, sensing a characteristic may include counting the number of events that occurred as part of a particular operation, such as the steps involved in an enumeration process, a read/write operation); determine a risk factor for the peripheral device (Fig. 3, 306, Obtain a value indicative of a degree of similarity between the sensed plurality of behavioral characteristics and the data) based on the one or more indicators received from the peripheral device (Col. 9, Lines 26-32, a comparison of a measurement may be performed against a Gaussian distribution representing the probability density that a certain type of behavior is a match.  Specifically, if the measurement falls within a predefined range of the Gaussian distribution that is deemed safe (e.g., within one, two, or three standard deviations), authorization may be granted) and a device profile including historical usage information for the client device (Col. 7, Lines 54-56, Behavior database 114 may include a list of behavioral characteristics that have been received from USB devices previously connected to the host device 104); and grant a level of trust to the peripheral device based on the determined risk factor (Fig. 3, 308, Determine whether the USB device is an authorized device; Col. 9, Lines 47-54, At act 308, fingerprint generator/detector 110 may determine whether the USB device is an authorized device based on the result obtained from the comparison… the result of the comparison (e.g., the correlation) may be compared to a predefined threshold to determine whether the sensed behavioral characteristic and the stored behavioral data are sufficiently similar to grant an authorization) associated with previous connections of one or more peripheral devices to the client device (Fig. 3, 304, Compare sensed plurality of behavioral characteristics with data associated with the USB device).
Pentz discloses a USB client that detects a USB device and determines a trust level to grant the USB device after calculating a risk factor based on historical use data. Pentz does not explicitly disclose that environmental data is also used to calculate the risk factor.
Edwards determine a risk factor for the peripheral device (Fig. 2, 216, Data going to and from the peripheral device is monitored) based on the one or more indicators received from the peripheral device (Fig. 2, 220, Does the determined type match the peripheral identification) and a device profile including environmental information for the client device (Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Edwards and include environmental detection in the authentication detector of Pentz to detect if a peripheral is already connected.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow additional layers of security for the host system, thus preventing malicious software from peripherals from infecting the host (See Paragraphs 0002, 0003, & 0020) and further enhancing the effective data communications by only allowing a single device to be connected (See Edwards: Paragraph 0026). 
Pentz teaches determining a trust level for a USB device connected to a USB host based on historical information. Edwards teaches using environmental information to determine a risk factor of the device. Neither Pentz nor Edwards teach wherein the environmental information comprises location information of the client device at a time that the connection of the peripheral device is detected.
Dabbiere teaches determine a risk factor for the peripheral device based on the one or more indicators received from a device profile (Paragraph 0034, authorization procedure may, for example, involve authenticating the host device(s), e.g., user device(s), and/or peripheral device(s) and/or determining whether causing a given responsive action to be performed is authorized, e.g., by one or more compliance rules), the device profile including: the environmental information comprises location information of the client device (Fig. 1, 150, User Device; Paragraph 0029, control access to peripheral devices by host devices, e.g., user devices, via the application of one or more (e.g., at least one) compliance rules.  These compliance rules may, for example, restrict and/or allow access based on any number of conditions, such as a user device's location) at a time that the connection of the peripheral device (Fig. 1, 190, Peripheral Device; Paragraph 0038, peripheral device(s) 190 may comprise a printer, scanner, mouse, keyboard, external hard drive, sensor, camera, speaker system) is detected (Paragraph 0042, Attempts by the host device(s), e.g., user device(s) 150, to perform certain functionality, such as accessing a peripheral device 190 directly or via the network 140, performing a responsive action or the like, may require the host device to be in compliance with one or more of the compliance rules).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Dabbiere and include location information of the client device connected to the peripheral device (See Dabbiere: Paragraph 0049, host device(s), peripheral device(s), compliance server 130, and/or resource server 110 may connect with the network 140 via wired means such as Ethernet, USB (Universal Serial Bus)) in the environmental parameters of Pentz in view of Edwards.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent the client device from accessing devices within unsafe geographic zones, thus ensuring the security of the client from access by malevolent entities (See Dabbiere: Paragraph 0078).

Regarding claim 18, the combination of Pentz/Edwards/Dabbiere teaches the medium of claim 17. Pentz further teaches wherein receiving the peripheral device data comprises receiving an indication of device-type for the peripheral data (Col. 7, Lines 41-46, Descriptor data may include data that exchanged with a USB device during an enumeration process (the process in which a newly inserted device is configured for its normal operations).  Examples of descriptor data include, but are not limited to, serial numbers, product IDs and manufacturer IDs… Col. 9, Lines 41-45, the devices may be classified based on their type (e.g., mass storage, mouse, keyboard, etc.), manufacturer, model, serial number and/or according to other methods classification), and wherein determining the risk factor includes: identifying one or more input capabilities for the device type corresponding to the received indication (Col. 6, Lines 1-8, the timing of the sequence generated in response to a mouse click or motion may be used as a behavioral characteristic.  When a mouse button is clicked, the hardware and firmware internal to the mouse generate a set of signals intended to cause the host computer to perform a certain operation, such as opening a window or selecting an item from a drop-down menu); and determining the risk factor based on the identified one or more input capabilities for the device type (Col. 6, Lines 8-11, The timing with which these signals are generated and transmitted may depend on the specific hardware and firmware used in the mouse, and may be used to construct a fingerprint for the mouse).

Regarding claim 19, the combination of Pentz/Edwards/Dabbiere teaches the medium of claim 17. Pentz further teaches the medium further comprising instructions that, when executed by the one or more processors, causes the client device to: determine that the risk Col. 8, Lines 27-30, when a USB device is received at act 202, routine 200 may directly proceed to act 206.  In some such embodiments, if fingerprint verification fails, routine 200 may then proceed to act 208); and in response to determining that the risk factor is greater than the threshold risk factor, providing an interface prompt via a graphical user interface of the client device (Col. 15, Lines 61-64, FIG. 8, a computing device may additionally have one or more components and peripherals, including input and output devices.  These devices can be used, among other things, to present a user interface) indicating a risk associated with establishing a trusted connection with the peripheral device, wherein the interface prompt includes a plurality of selectable options associated with granting the level of trust to the peripheral device (Col. 8, Lines 12-23, routine 200 may proceed to act 208, in which a new fingerprint may be generated based on behavioral characteristics of the USB device.  It should be appreciated that, in some embodiments, generation of the fingerprint may be initiated when approval from the user is received.  Accordingly, in some embodiments, host device 104 may solicit the user to specify whether the USB device can be considered safe.  Once the user has confirmed that the USB device is safe, for example because the USB device is brand new or because the user is certain that the device has never been used by anyone else, generation of a new fingerprint may be performed); and in response to detecting a user selection of a first selectable option or a second selectable option from the plurality of selectable options (Fig. 2, 208, Constructing fingerprint; Col. 4, Lines 63-66, if the USB device is deemed safe by the user (e.g., it is a brand new device or has otherwise not been exposed to potential USB malware or tampering), the host device may give the user the option to create and add the device fingerprint to the whitelist.  The device fingerprint may be constructed by aggregating multiple timing characteristics of the device): enumerating the peripheral device on the client device based on a selection of the first selectable option from the plurality of selectable options (Col. 5, Lines 28-34, timing characteristics may be sensed during an enumeration process (the process in which a newly inserted device is configured for its normal operations).  An enumeration process involves a set of requests (and optionally other types of signals used for establishing proper operations of the USB device) that are provided to the USB device upon being plugged into the host USB interface); or disabling further communication from the peripheral device to the client device based on a selection of the second selectable option from the plurality of selectable options (Col. 8, Lines 16-19, generation of the fingerprint may be initiated when approval from the user is received.  Accordingly, in some embodiments, host device 104 may solicit the user to specify whether the USB device can be considered safe; i.e. user can determine that device is not approved for fingerprint verification). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pentz (US 10169567) in view of Edwards (US 2016/0182539) in further view of Dabbiere (US 2013/0304641) in further view of Desai (US 2019/0042805).

Regarding claim 2, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 1. Pentz further teaches wherein the externally accessible port comprises a universal serial bus (USB) port (Fig. 1, USB port) including an interface configured to receive power Col. 8, Lines 51-54, sensing a characteristic may include counting the number of events that occurred as part of a particular operation, such as the steps involved in an enumeration process, a read/write operation) via bus driver (Col. 1, Lines 45-48, in zero-days attacks, malicious keys use custom hardware that exploits a vulnerability in a USB driver to get direct control of a computer as soon as it is plugged in) of the client device (Col. 6, Lines 28-33, the power characteristics of a USB device may be used as behavioral characteristics.  For example, the host device may sense the power or the current absorbed by a USB device when performing a certain operation, and may construct a fingerprint based on aggregated power information).
Pentz teaches a single bus driver. The combination of Pentz/Edwards/Dabbiere does not teach multiple bus drivers.
Desai teaches including an interface configured to receive power signals and data signals via different bus drivers of the client device (Fig. 3, 100, Computing Device with drivers; Paragraph 0017, trusted software verifies the device descriptor and, if verified, may enable the USB device for use (e.g., by loading appropriate device drivers).  Thus, the computing device 100 may allow trusted software to securely enumerate and use hot-plugged USB devices).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Desai and include multiple device drivers that can hot-plug the USB peripheral device securely.   
See Desai: Paragraph 0017). 

Claim 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pentz (US 10169567) in view of Edwards (US 2016/0182539) in further view of Dabbiere (US 2013/0304641) in further view of Nasir (US 2012/0131353).

Regarding claim 11, the combination of Pentz/Edwards/Dabbiere teaches the method of claim 1. Pentz does not explicitly teach changing a charging rate based on peripheral verification. 
Edwards teaches based on environmental information from the device profile, selecting a preference from the plurality of preferences (Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Edwards and include 
One of ordinary skill in the art would be motivated to make the modifications in order to allow additional layers of security for the host system, thus preventing malicious software from peripherals from infecting the host (See Paragraphs 0002, 0003, & 0020). 
The combination of Pentz/Edwards/Dabbiere does not explicitly teach a charging rate. 
Nasir teaches wherein the peripheral device is capable of charging the client device, further comprising: identifying a plurality of charging preferences associated with a speed of charging the client device via the connection with the peripheral device (Paragraph 0043, authenticator 116 may forgo automatically launching an application or refuse some services of peripheral 106.  Assume, for example, that battery charger 106-3 is not authenticated.  Assume also that host device 102 controls the charge coming from battery charger 106-3); and based on information from the device profile, selecting a charging preference from the plurality of charging preferences (Paragraph 0043, Authenticator 116 disconnects the authentication-configured data lines from authentication procedures and establishes these data lines to active components of battery charger 106-3, where host device 102 then limits the services of battery charger 106-3 to a trickle charge and disallows fast charging).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Nasir and include charging rate changes based on authentication of the peripheral device of Pentz.   
See Nasir: Paragraph 0002).

Regarding claim 12, the combination of Pentz/Edwards/Dabbiere/Nasir teaches the method of claim 11. Pentz teaches wherein preference is selected based on a combination of a time that that the connection of the peripheral device is detected (Col. 5, Lines 28-30, timing characteristics may be sensed during an enumeration process (the process in which a newly inserted device is configured for its normal operations)). Pentz does not teach environmental conditions. 
Edwards teaches wherein preference is selected based on a combination of a location of the client device at the time that the connection of the peripheral device is detected (Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device; i.e. client device is located in proximity with a second peripheral device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Edwards and include 
One of ordinary skill in the art would be motivated to make the modifications in order to allow additional layers of security for the host system, thus preventing malicious software from peripherals from infecting the host (See Paragraphs 0002, 0003, & 0020). 
The combination of Pentz/Edwards/Dabbiere does not teach a charging preference. 
Nasir teaches wherein the plurality of charging preferences include a first charging speed preference associated with a first charging speed (Paragraph 0043, Authenticator 116 disconnects the authentication-configured data lines from authentication procedures and establishes these data lines to active components of battery charger 106-3, where host device 102 then limits the services of battery charger 106-3 to a trickle charge and disallows fast charging) and a second charging speed preference associated with a second charging speed that is faster than the first charging speed (Paragraph 0043, authenticator 116 may forgo automatically launching an application or refuse some services of peripheral 106.  Assume, for example, that battery charger 106-3 is not authenticated.  Assume also that host device 102 controls the charge coming from battery charger 106-3), and wherein the charging preference is selected based on a combination of a time that that the connection of the peripheral device is detected (Paragraph 0028, Host device 102, through authenticator 116, can compare the identifier with a database of identifiers known to be authentic.  A peripheral can be authenticated, or determined to be potentially authentic, when the peripheral is a device (or class of devices) previously known to be of a particular nature, generally a nature that has not been found to be potentially damaging or that has been designed to function with host device 102).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Nasir and include charging rate changes based on authentication of the peripheral device of Pentz.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent unauthenticated batteries from damaging the host computing device (See Nasir: Paragraph 0002).

Regarding claim 20, the combination of Pentz/Edwards/Dabbiere teaches the medium of claim 17. Pentz teaches wherein preference is selected based on a combination of a time that that the connection of the peripheral device is detected (Col. 5, Lines 28-30, timing characteristics may be sensed during an enumeration process (the process in which a newly inserted device is configured for its normal operations)). Pentz does not explicitly teach changing a charging rate based on peripheral verification. 
Edwards teaches based on environmental information from the device profile, selecting a preference from the plurality of preferences (Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device), and wherein preference is selected based on a combination of a location of the client device at the time that the connection of the peripheral device is detected (Paragraph 0022, The peripheral monitoring module can apply a set of rules to new peripherals to decide whether to allow the peripheral or to block the peripheral.  For example, the peripheral monitoring module may prevent the mounting of a peripheral if the traffic to and from the peripheral suggests that the peripheral is a keyboard and a keyboard is already connected to the electronic device.  Also, the peripheral monitoring module may prevent the mounting of a peripheral if the peripheral is both a storage device and an input device; i.e. client device is located in proximity with a second peripheral device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Edwards and include environmental detection in the authentication detector of Pentz to detect if a peripheral is already connected.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow additional layers of security for the host system, thus preventing malicious software from peripherals from infecting the host (See Paragraphs 0002, 0003, & 0020). 
The combination of Pentz/Edwards/Dabbiere does not explicitly teach a charging rate. 
Nasir teaches wherein the peripheral device is capable of charging the client device, and further comprising instructions that, when executed by the one or more processors, causes the client device to: identify a plurality of charging preferences associated with a speed of charging the client device via the connection with the peripheral device (Paragraph 0043, authenticator 116 may forgo automatically launching an application or refuse some services of peripheral 106.  Assume, for example, that battery charger 106-3 is not authenticated.  Assume also that host device 102 controls the charge coming from battery charger 106-3); and based on information from the device profile, selecting a charging preference from the plurality of charging preferences (Paragraph 0043, Authenticator 116 disconnects the authentication-configured data lines from authentication procedures and establishes these data lines to active components of battery charger 106-3, where host device 102 then limits the services of battery charger 106-3 to a trickle charge and disallows fast charging), wherein the plurality of charging preferences include a first charging speed preference associated with a first charging speed (Paragraph 0043, Authenticator 116 disconnects the authentication-configured data lines from authentication procedures and establishes these data lines to active components of battery charger 106-3, where host device 102 then limits the services of battery charger 106-3 to a trickle charge and disallows fast charging) and a second charging speed preference associated with a second charging speed that is faster than the first charging speed (Paragraph 0043, authenticator 116 may forgo automatically launching an application or refuse some services of peripheral 106.  Assume, for example, that battery charger 106-3 is not authenticated.  Assume also that host device 102 controls the charge coming from battery charger 106-3), and wherein the charging preference is selected based on a combination of a time that that the connection of the peripheral device is detected (Paragraph 0028, Host device 102, through authenticator 116, can compare the identifier with a database of identifiers known to be authentic.  A peripheral can be authenticated, or determined to be potentially authentic, when the peripheral is a device (or class of devices) previously known to be of a particular nature, generally a nature that has not been found to be potentially damaging or that has been designed to function with host device 102).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Nasir and include charging rate changes based on authentication of the peripheral device of Pentz.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent unauthenticated batteries from damaging the host computing device (See Nasir: Paragraph 0002).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184